PER CURIAM:
Michael P. Murphy appeals the district court’s grant of summary judgment to Officer Courtney Johns in Murphy’s 42 U.S.C. § 1983 action. Murphy asserts the district court erred in: (1) holding he had not exhausted his remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a); (2) concluding an action cannot be brought under § 1983 for violations of civil rights that are defined as “torture” under 18 U.S.C. § 2340A; and (3) declining to exercise supplemental jurisdiction over his remaining state law claims. After a de novo review of the parties’ arguments *765and the record, we affirm for the reasons stated in the district court’s well-reasoned February 13, 2006, Order granting Johns’ motion for summary judgment.
AFFIRMED.